   Case 1:16-cv-03088-JGK-RWL Document 221 Filed 09/18/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JAMES LASTRA,

                     Plaintiff,                16-cv-3088 (JGK)

          - against -                          MEMORANDUM OPINION
                                               AND ORDER
CITY OF NEW YORK et al.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The plaintiff, James Lastra, has filed objections to

discovery rulings by Magistrate Judge Lehrburger in a July 1,

2020 Order. Dkt. No. 204 (“Order”). That Order contained one

ruling directing a procedure for the defendants to follow

relating to production of relevant portions of the Patrol Guide,

Id. ¶ 1, and denied the Plaintiff’s request to take photographs

of Precinct 8, Id. ¶ 2.    The Order also required the plaintiff

to produce four categories of documents, Id. ¶¶ 3-6, and

contained Scheduling Orders, Id. ¶¶ 7-8.

                                  I.

     When considering objections to an order issued by a

Magistrate Judge concerning discovery-related matters, the Court

“shall modify or set aside any portion of the magistrate judge’s

order found to be clearly erroneous or contrary to law.” Fed. R.

Civ. P. 72(a); see also 28 U.S.C. § 636(b)(1)(A); Thompson v.

Keane, No. 95 Civ. 2442, 1996 WL 229887, at *1 (S.D.N.Y. May 6,
   Case 1:16-cv-03088-JGK-RWL Document 221 Filed 09/18/20 Page 2 of 6



1996). An order is “clearly erroneous” only when “the reviewing

court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.” Surles v. Air

France, 210 F. Supp. 2d 501, 502 (S.D.N.Y. 2002) (internal

quotation marks omitted). An order is “contrary to law” when it

“fails to apply or misapplies relevant statutes, case law or

rules of procedure.” Id. (internal quotation marks omitted). A

Magistrate Judge's resolution of discovery disputes deserves

substantial deference. See, e.g., Weiss v. La Suisse, 161 F.

Supp. 2d 305, 321 (S.D.N.Y. 2001).

                                  II.

     While the plaintiff has asserted general complaints about

the conduct of discovery in this case, the plaintiff has failed

to assert any specific objections to the Magistrate Judge’s

rulings in paragraphs 3, 4, and 5, namely that he produce any

messages or recordings relating to his claims or be precluded

from introducing such evidence, that he produce any factual

evidence relating to his damages or loss of income, and that he

produce a release for his neurologist, Dr. Fleming. Therefore,

to the extent that any of the plaintiff’s complaints could be

read as an objection to those orders, the objections are

overruled.

     The plaintiff does object to paragraph 6 which required the

plaintiff to provide “a fully executed release for records from


                                   2
     Case 1:16-cv-03088-JGK-RWL Document 221 Filed 09/18/20 Page 3 of 6



the arrest at issue in this case and for a list of his prior

arrests, if any.”     Order ¶ 6. The parties generally refer to

this part of the Order as a request for a Section 160.50 Release

and as one that is required by the Plan.        The plaintiff argues

that his former counsel, in fact, provided this release in June

2017, and he has provided a copy of that release, although it is

marked up with notations limiting its use.         Defense counsel

asserts that the release was provided well before she entered

the case and it was not in the file.        In any event, the

defendants argue that the issue is now moot.         The plaintiff

previously provided the release and it should simply be provided

in a usable form without the notations.        That is a reasonable

request and consistent with the Magistrate Judge’s Order.

Therefore, the objections to the Magistrate Judge’s Order are

overruled, and the plaintiff should provide a clean copy of the

release within 14 days.

      The plaintiff objects to paragraph 2 of the Order that

denied the plaintiff’s request to take photographs of Precinct

8.   It was well within the Magistrate Judge’s discretion to

balance the relevance of the photographs in this case with the

disruption entailed by taking the photographs, particularly

during a pandemic, and conclude that any relevance such

photographs may have was outweighed by the burdens that such




                                     3
   Case 1:16-cv-03088-JGK-RWL Document 221 Filed 09/18/20 Page 4 of 6



photographing would entail. See generally Fed. R. Civ. P.

26(b)(1).

     The plaintiff objects to the fact that the defendants have

not produced all of the sections of the Patrol Guide that the

plaintiff considers relevant to this case. However, the

Magistrate Judge established a procedure for the defendants to

identify relevant sections of the Patrol Guide and to provide

the plaintiff with the relevant sections of the Patrol Guide

that were in effect in 2014 when the plaintiff was arrested. See

Order ¶ 1.   There is nothing erroneous or contrary to law in the

procedure established by the Magistrate Judge.       To the extent

that the plaintiff believes that the procedure has not been

followed, the plaintiff can raise that issue with the Magistrate

Judge, but it is not a basis to overrule the procedure

established by the Magistrate Judge for the production of

relevant portions of the Patrol Guide in effect in 2014. The

objection to paragraph 1 is overruled.

     The plaintiff objects to the discovery schedule established

by the Magistrate Judge for the conclusion of discovery. Order

¶¶ 7, 8. These objections are undoubtedly moot because discovery

has been stalled by the plaintiff’s objections and the

Magistrate Judge will have to reset the schedule because

discovery plainly has not been completed by August 31, 2020,

although the schedule was wholly reasonable when the Magistrate


                                   4
   Case 1:16-cv-03088-JGK-RWL Document 221 Filed 09/18/20 Page 5 of 6



judge fixed it on July 1, 2020, particularly in view of the fact

that this case has been pending since 2016. Therefore, the

objections are overruled as moot.

     In addition to the objections raised with respect to the

Magistrate Judge’s rulings in his July 1, 2020 Order, the

plaintiff levels other complaints against defense counsel, in

particular about the identification of other police officers.

The plaintiff fails to point to the specific rulings of the

Magistrate Judge that he is complaining about, and he has failed

to show that any such rulings were clearly erroneous or contrary

to law.




                                   5
   Case 1:16-cv-03088-JGK-RWL Document 221 Filed 09/18/20 Page 6 of 6



                              CONCLUSION

      The Court has considered all of the plaintiff’s arguments.

To the extent that they are not referred to specifically above,

they are either moot or without merit.

     The plaintiff’s Objections to the Magistrate’s Judge’s July

1, 2020 Order are overruled. The Clerk is directed to close all

docket entries relating to the Objections including Dkt. Nos.

210, 211, 215 to 218, and 220.

     This Order will be filed on ECF by which the plaintiff has

agreed to accept service.

SO ORDERED.

Dated:    New York, New York
          September 18, 2020           _____/s/ John G. Koeltl________
                                              John G. Koeltl
                                        United States District Judge




                                   6
